DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 10/20/2021. Claims 1, 6, 7 and 9-30 have been amended. Claim 8 has been canceled. Claim 31 has been added. Claims 1-7 and 9-31 are pending and an action is as follows.

Allowable Subject Matter
Claims 1-7 and 9-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of available Patent and Non-Patent are and considered the amendments along with the Applicant’s arguments and based on the updated search and consideration finds that the subject matter corresponding to the monitoring by a wireless communication entity of frequency resources associated with a communication station in a non-terrestrial network including a common frequency resources that is common to a beam management reference signal associated with a plurality of beams for of the communication station which are received and utilized to manage beam selection based on each of the beam management reference signals, in combination with the other claimed limitations is not suggested, taught or made reasonably obvious by the applied or newly discovered prior art either solely or in combination with any other reference which resulted from the updated search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467